DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Brookman on 1/13/2021.

The application has been amended as follows: 

13.  (Currently Amended)  A ball bat, comprising: 
a barrel portion;
a handle portion; 
a rotatable cylinder attached to the handle portion; 
a tapered plunger positioned in the barrel portion; and 
a threaded rod connecting the rotatable cylinder or the handle portion to the tapered plunger, wherein the threaded rod engages threads in the tapered plunger and is configured to rotate to move the tapered plunger within the barrel portion to adjust flex between the barrel portion and the handle portion;
wherein the rotatable cylinder includes first teeth, the ball bat further comprises a collar having second teeth, and wherein the first teeth are configured to engage the second teeth to prevent relative rotation between the rotatable cylinder and the collar.

19 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The applicant has approved the amendment shown above which incorporates the limitations of claim 19 into independent claim 13.  Claim 19 was previous indicated as containing allowable subject matter.

Claims 1 includes limitations, in summary, directed towards a ball bat with a barrel portion, handle portion, a flexible rod element positioned between the barrel portion and the handle portion wherein the cross-section of the flexible rod element perpendicular to the longitudinal axis comprises a perimeter that surrounds the longitudinal axis and a first and second releasable connector which connects the rod element to the handle and barrel respectively.  These limitations are seen to render a proper finding of prima facie obviousness too tenuous over the cited art of record.

Claim 5 includes limitations, in summary, directed towards a ball bat with a barrel portion, handle portion, a joint connecting the handle portion to the barrel portion .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711